DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 01/12/2022.  Claims 1-10 and 12-20 have been elected. Claim 11 has been withdrawn.  Therefore, Claims 1-10 and 12-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2022.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.    
3.	Under Step 1 of the two-part analysis from Alice Corp, claim 1 is/are directed to a process (an act or step, or a series of acts or steps) and claim 12 is directed to a manufacture (an article that is given a new form, quality, property, or combination through man-made or artificial means) – [see spec, ¶ 0094-0095]. Thus, the claim falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claim 12 recites:
“based on the tracking data, using one or more machine learning techniques to learn a plurality of parameters of a model that takes, as input, a number of weighted applications of an opportunity, and generates, as output, a prediction of a confirmed hire for the opportunity”, “identifying a particular opportunity”, “determining a particular number of reviewer actions with respect to the particular opportunity”, “generating a particular number of weighted applications for the particular opportunity based on the particular number of reviewer actions”, “inputting the particular number of weighted applications into the model to generate a score for the particular opportunity”
The limitations as drafted under their broadest reasonable interpretation fall within the “mathematical concepts” and “mental processes” groupings of abstract ideas because other than reciting [“one or more computing devices”], the series of steps describe an evaluation process for predicting “a confirmed hire” and “scoring a particular opportunity” which encompasses mathematical concepts (i.e., mathematical relationships, formulas, equations, calculations) and mental processes (i.e., observations, evaluations, judgments, and opinions).   See MPEP 2106.04(a)(2)
Applicant’s specification emphasizes in ¶ [0001] - The present disclosure relates to machine learning and, more particularly, to using machine learning to generate a model that is used to predict hires in an opportunity platform.

As such, the Specification and limitations of claims 1 and 12 when considered as a whole pertain to performing mathematical calculations “based on the tracking data, using one or more machine learning techniques to learn a plurality of parameters of a model that takes, as input, a number of weighted applications of an opportunity, and generates, as output, a prediction of a confirmed hire for the opportunity”, “identifying a particular opportunity”, “determining a particular number of reviewer actions with respect to the particular opportunity”, “generating a particular number of weighted applications for the particular opportunity based on the particular number of reviewer actions”, “inputting the particular number of weighted applications into the model to generate a score for the particular opportunity.  A claim that recites a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation may be reasonably characterized as falling within the "mathematical concepts" grouping. In addition, the series of steps describe an evaluation process for predicting a confirmed hire and scoring a particular opportunity which can be reasonably characterized as mental processes that entail steps of “observation, evaluation, judgement, opinion”. Accordingly, the limitations as recited in the claims are an abstract idea. 
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “one or more computing devices” is adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea [Fig. 5 of Applicant’s Specification], as discussed in MPEP 2106.05 (f)
The other additional elements of: “storing opportunity application data that indicates a plurality of applications to a plurality of opportunities”, “storing tracking data that indicates, for each opportunity of the plurality of opportunities, a number of reviewer as discussed in MPEP 2106.05(g)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “one or more computing devices” at best is the equivalent of merely adding the words “apply it” to the judicial exception. At Step 2B, mere instructions to apply an exception cannot provide an inventive concept.

At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. As discussed in MPEP 2106.05 (d)(Il) the Versata Dev. Group court decisions indicated “storing and retrieving information in memory” are computer functions that are well-understood, routine, and conventional functions when they are claimed as insignificant extra solution activity. Therefore, the conclusion that the storing steps are well-understood, routine, conventional activity is fully supported under Berkheimer Option 2. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.
7.	Claims 2-10 and 13-20 are dependent of claims 1 and 12.
For example, claims 2 and 13 recite “wherein the score is a first score, the method further comprising: generating a second number of weighted applications for the particular opportunity based on the particular number of weighted applications and a subsequent application; inputting the second number of weighted applications into the model to generate a second score; based on the first score and the second score, claims 3 and 14 recite “wherein the model is a first model, the method further comprising: identifying a particular applicant; generating a value that is based on a number of applications submitted by the particular applicant; inputting the value into a second model, that is different than the first model, to generate a third score for the particular applicant; wherein generating the particular prediction is also based on the third score.”, claims 4 and 15 recite “wherein: the tracking data indicates, for the particular opportunity, a first number of reviewer actions of a first action type with respect to the particular opportunity and a second number of reviewer actions of a second action type with respect to the particular opportunity; the first action type is different than the second action type; generating the particular number of weighted applications is based on the first number of reviewer actions of the first action type and the second number of reviewer actions of the second action type.”, claims 6 and 17 recite “based on the tracking data, for each action type of a plurality of action types that includes the first action type and the second action type, computing a weight for said each action; wherein generating the particular number of weighted applications for the particular opportunity comprises: for each action type of the plurality of action types, computing a weighted action value for said each action type; wherein the particular number of weighted applications is based on the weighted action value of each action type of the plurality of action types.”, claims 7 and 18 recite “receiving a content request for one or more content items; in response to receiving the content request: identifying a subset of the plurality of opportunities that includes the particular opportunity and a second opportunity that is different than the particular opportunity; for claims 10 and 20 recite “wherein: the opportunity application data is first opportunity application data; the plurality of applications is a first plurality of applications; the plurality of opportunities is a first plurality of opportunities that pertain to a first segment that is different than a second segment; the tracking data is first tracking data; the model is a first model; the method further comprising: storing second opportunity application data that indicates a second plurality of applications to a second plurality of opportunities that pertain the second segment; storing second tracking data that indicates, for each opportunity of the second plurality of opportunities, a second number of reviewer actions with respect to applications to said each opportunity; based on the second tracking data, using the one or more machine learning techniques to learn a second plurality of parameters of a second model that is different than the first model; using the second model for opportunities that pertain to the second segment.” which further describe the mathematical calculations necessary to perform the abstract idea recited in independent claims 1 and 12. Similarly, claims 5 and 16 recite “wherein the first action type includes one of message interaction between reviewer and applicant, profile view by reviewer, or rating of applicant by reviewer.
claims 8 and 19 recite “wherein a first parameter of the plurality of parameters accounts for an imperfection, in predictions generated by the model, that is due to: profile updating loss due to one or more applicants not updating their respective profiles  claim 9 recites “wherein a second parameter of the plurality of parameters allows for the imperfection in the confirmed hire prediction to increase as the number of weighted applications increases.” which further describes the data/information used in conjunction with the judicial exception.  Accordingly, the dependent claims do not provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budzienski (US 2014/0244532 A1) in view of Scarborough (US 2012/0078804 A1)

With respect to claim 1, Budzienski discloses 
a method (¶ 0002, 0004, 0013: discloses a method performed by one or more processing devices includes identifying a trending user(s) based on a score calculated based on a first component indicative of employer interest related to a particular user and a second component indicative of user activity.  Embodiments also include identifying trending job posts based on a score calculated based on a first component indicative of user interest related to a job posting and a second component indicative of employer activity associated with the job posting.) comprising: 
storing opportunity application data that indicates a plurality of applications to a plurality of opportunities (¶ 0062-0072: discloses the job posting system can utilize information about a user’s activity to generate a set of candidates that are popular.  For example, the job posting system can track how many job postings the user has applied for during a particular time period.);
 storing tracking data that indicates, for each opportunity of the plurality of opportunities, a number of reviewer actions with respect to applications to said each opportunity (¶ 0062-0072: discloses the job posting system can track each time an employer clicks on a user’s resume. the job posting system can track each time an 
 based on the tracking data, a model that takes, as input, a number of weighted applications of an opportunity (¶ 0062-0063, 0066: discloses based on a weighted summation of multiple factors including a measure of how many times a user has applied for a job posting…a user score is calculated.  Resumes/users with the most activity can trend…the job posting system can utilize information about a user’s activity as well as employer activity to generate a set of candidates that are popular.), and 
generates, as output, a hire for the opportunity (¶ 0062-0063, 0066: discloses generating a set of candidates whose resumes are viewed more often than others, a user profile with a high activity level, a user resume that is being shared more frequently.); 
identifying a particular opportunity (¶ 0087: discloses the job posting system can spot-light “trending” job posting(s)); 
determining a particular number of reviewer actions with respect to the particular opportunity (¶ 0089-0090, 0092, 0096: discloses tracking how many users the employer has connected to through the job posting.) ; 
generating a particular number of weighted applications for the particular opportunity based on the particular number of reviewer actions (¶ 0089-0090, 0092, 0096: discloses measuring how many user resumes received in response to the job posting that the employer has viewed); 

wherein the method is performed by one or more computing devices. (¶ 0118: discloses job posting system 1510 can be a variety of computing devices capable of receiving data and running one or more services, which can be accessed by one or more client devices.)
Budzienski does not explicitly disclose the limitations of one or more machine learning techniques to learn a plurality of parameters…output a prediction of a confirmed hire.
However, Scarborough which is pertinent in art to the claimed invention is related to an automated employee selection system that uses a variety of techniques to provide information for assisting in selection of employees. (abstract).
one or more machine learning techniques to learn a plurality of parameters (¶ 0046, 0077, 0097, 0114: discloses after pre-hire information 212 has been collected, a predictive model 232 can be built.  A predictive model can take a variety of forms including artificial intelligence based models.  The predictive model can generate one or more predictions based on pre-hire information inputs. The system is capable of adaptive learning or the ability to modify predictive models in response to changing data patterns)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention, to modify the job posting system of Budzienski, to incorporate the machine learning techniques including outputting a prediction of a confirmed hire, as disclosed by Scarborough to achieve the claimed invention.  As disclosed by Scarborough, the motivation for the combination would have been to support the need of providing a better manner of selecting employees and using artificial intelligence techniques provides benefits for higher predictive accuracy for employee selection. (¶ 0008, 0014, 0016)

With respect to claim 2, Budzienski discloses the method of Claim 1, 
wherein the score is a first score (¶ 0087-0096, 0107-0108: discloses the job posting score.), the method further comprising: 
generating weighted applications for the particular opportunity based on the particular number of weighted applications and a subsequent application (¶ 0089-0090, 0092, 0096: discloses measuring how many user resumes received in response to the job posting that the employer has viewed); 
inputting the number of weighted applications into the model to generate a score (¶ 0087-0096, 0107-0108: discloses a job posting score can be calculated based on a 
Budzienski does not explicitly disclose inputting the second number of weighted applications into the model to generate a second score and based on the first score and the second score, generating a particular prediction of a confirmed hire for the subsequent application.
However, Scarborough discloses:
inputting the second number of weighted applications into the model to generate a second score (¶ 0050: discloses new pre-hire information can be collected and based on the information a refined model can be constructed.);
based on the first score and the second score, generating a particular prediction of a confirmed hire for the subsequent application (¶ 0018, 0046, 0050: discloses based on the information a refined model M2 can be constructed.  The predictive model can generate one or more prediction based on pre-hire information inputs. The model can be used to generate predictions for job applicants.)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention, to modify the job posting system of Budzienski, to inputting the second number of weighted applications into the model to generate a second score… based on the first score and the second score, generating a particular prediction of a confirmed hire for the subsequent application, as disclosed by Scarborough to achieve the claimed invention.  As disclosed by Scarborough, the motivation for the combination would have been to support the need of providing a 

With respect to claim 3, the combination Budzienski and Scarborough discloses the method of Claim 2, 
wherein the model is a first model (¶ 0087-0096, 0107-0108: discloses a weighted summation of multiple factors including a measure of users that have applied for the job posting and a measure of the employer’s activity level in the job posting system.), 
the method further comprising:
identifying a particular applicant (¶ 0062: discloses the job posting system can spot-light “trending” candidates) ; 
generating a value that is based on a number of applications submitted by the particular applicant (¶ 0066, 0072: discloses a measure of how many times the user applied for a job using the job posting system.); 
inputting the value into a model, to generate a score for the particular applicant (¶ 0062-0063, 0066: discloses based on a weighted summation of multiple factors including a measure of how many times a user has applied for a job posting…a user score is calculated.  Resumes/users with the most activity can trend…the job posting system can utilize information about a user’s activity as well as employer activity to generate a set of candidates that are popular.); 
Budzeinski does not explicitly disclose a second model, that is different than the first model, generate a third score for the particular applicant wherein generating the particular prediction is also based on the third score.
However, Scarborough discloses:
a second model, that is different than the first model (¶ 0050-0052: discloses new pre-hire information can be collected and based on the information a refined model M2 can be constructed.), 
generate a third score for the particular applicant wherein generating the particular prediction is also based on the third score (¶ 0018, 0050-0052, 0106: discloses new pre-hire information can be collected and based on the information a refined model M2 can be constructed. The prediction can be provided in the form of a predicted value, a predicted rank, or a predicted probability that an individual will belong to a group.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention, to modify the job posting system of Budzienski, to include a second model, that is different than the first model, generate a third score for the particular applicant wherein generating the particular prediction is also based on the third score, as disclosed by Scarborough to achieve the claimed invention.  As disclosed by Scarborough, the motivation for the combination would have been to support the need of providing a better manner of selecting employees and used as a basis for providing employee hiring recommendations. (¶ 0008, 0053)

With respect to claim 4, the combination of Budzienski and Scarborough discloses the method of Claim 1, 
wherein: the tracking data indicates, for the particular opportunity (¶ 0083: Budzienski discloses the system accesses information related to employer of interest in the user and information related to user activity in the job posting system.), 
a first number of reviewer actions of a first action type with respect to the particular opportunity (¶ 0083: Budzienski discloses information the job posting system can access can include information about the number of times a user’s resume has been viewed by different employers.) and a second number of reviewer actions of a second action type with respect to the particular opportunity (¶ 0083: Budzienski discloses the number of times employers have shared a user’s resume, the number of times an employer is requested to connect with a user.);
 the first action type is different than the second action type (¶ 0083: Budzienski discloses information about the number of times a user’s resume has been viewed by different employers which represents the first action type. ¶ 0083: Budzienski discloses the number of times employers have shared a user’s resume, the number of times an employer is requested to connect with a user which represents the second action type.); 
generating the particular number of weighted applications is based on the first number of reviewer actions of the first action type and the second number of reviewer actions of the second action type. (¶ 0062-0063, 0066: Budzienski discloses based on a weighted summation of multiple factors including a measure of how many times a user has applied for a job posting…a user score is calculated.  Resumes/users with the most 

With respect to claim 5, the combination of Budzienski and Scarborough discloses the method of Claim 4, 
wherein the first action type includes one of message interaction between reviewer and applicant, profile view by reviewer (¶ 0083: Budzienski discloses information about the number of times a user’s resume has been viewed by different employers), or rating of applicant by reviewer.

With respect to claim 6, the combination of Budzienski and Scarborough discloses the method of Claim 4, further comprising: 
based on the tracking data (¶ 0083: Budzienski discloses the system accesses information related to employer of interest in the user and information related to user activity in the job posting system.), 
for each action type of a plurality of action types that includes the first action type and the second action type, computing a weight for said each action (¶ 0066-0068: Budzienski discloses weighting factors, CRemp is used to track each time an employer clicks on a user’s resume…IRemp can be calculated to track how frequently employers ask to connect with a user.); 
wherein generating the particular number of weighted applications for the particular opportunity comprises:


With respect to claim 7, the combination of Budzienski and Scarborough discloses the method of Claim 1, further comprising: 
receiving a content request for one or more content items (¶ 0057: Budzienski discloses receives a request to view job postings.);
in response to receiving the content request: 
identifying a subset of the plurality of opportunities that includes the particular opportunity and a second opportunity that is different than the particular opportunity (¶ 0057: Budzienski discloses the job posting system filters job postings based on the request.);
 for each opportunity in the subset, 
generating a different score for said each opportunity using the model (¶ 0057: Budzienski discloses the job posting system calculates a match score for the identified job postings.); 

causing data about the one or more opportunities to be transmitted over a computer network to a computing device for presentation. (¶ 0057: Budzienski discloses the job posting system presents the client device a filtered set of job postings that are arranged in an order that is based at least in part on the calculated match score.)

With respect to claim 8, the combination Budzienski and Scarborough discloses the method of Claim 1, 
wherein a first parameter of the plurality of parameters accounts for an imperfection, in predictions generated by the model (¶ 0086-0090: Scarborough discloses ineffective predictors can be identified…an ineffective predictor is a predictor that does not serve to effectively predict a desired job performance criterion.), that is due to: 
profile updating loss due to one or more applicants not updating their respective profiles after becoming hired in response to applications to opportunities (¶ 0016, 0086-0090: Scarborough discloses items identified as ineffective predictors can be removed from the job application. Information collected based on the new job application can be used to build a refined model.  In this way, the system can exhibit adaptive learning and maintain its effectiveness even if conditions change over time.), competition loss due to posters finding applicants from other hiring platforms, or multi-opportunity overcounting 

With respect to claim 9, the combination of Budzienski and Scarborough discloses the method of Claim 8, 
wherein a second parameter of the plurality of parameters allows for the imperfection in the confirmed hire prediction to increase as the number of weighted applications increases. (¶ 0016, 0086-0090: Scarborough discloses information collected based on the new job application can be used to build a refined model.  In this way, the system can exhibit adaptive learning and maintain its effectiveness even if conditions change over time.)

With respect to claim 10, Budzienski discloses the method of Claim 1, 
wherein: 
the opportunity application data is first opportunity application data (¶ 0066, 0072: discloses ACuser the job posting system can track how many job postings the user has applied for during a particular time frame); 
the plurality of applications is a first plurality of applications (¶ 0066, 0072: discloses the data is weighed to give a higher value to recent job application activity than to older job application activity.);

 the tracking data is first tracking data (¶ 0062-0072, 0083: discloses the job posting system can track each time an employer clicks on a user’s resume. the job posting system can track each time an employer shares a user’s resume.  The job posting system can track how frequently employers ask to connect with a user. ¶ 0113: discloses the job posting system stores in data repository information 1522 about the activity within the job posting system such as job and resume views, connections, applications, and sharing); 
the model is a first model (¶ 0066: discloses a weighted summation of multiple factors.); 
the method further comprising: 
storing second opportunity application data that indicates a second plurality of applications to a second plurality of opportunities that pertain the second segment (¶ 0113: discloses the job posting system stores user profile data 1514 including a user’s online resume and response text.); 
storing second tracking data that indicates, for each opportunity of the second plurality of opportunities, a second number of reviewer actions with respect to applications to said each opportunity (¶ 0113: discloses the job posting system stores information about the activity within the job posting system such as job and resume views, connections, applications, and sharing.); 
Budzienski does not explicitly disclose the following limitations.
However, Scarborough discloses:
using the one or more machine learning techniques to learn a second plurality of parameters of a second model that is different than the first model (¶ 0046, 0049-0051: discloses a predictive model can take a variety of forms including artificial intelligence based models. The predictive model can generate one or more predictions based on pre-hire inputs. As a result, new hire information PR2 can be collected and are refined model M2 can be constructed.); 
using the second model for opportunities that pertain to the second segment.(¶ 0077-0082: discloses multiple models can be built to produce multiple predications, such as predictions of multiple job performance criteria.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention, to modify the job posting system of Budzienski, to include using the one or more machine learning techniques to learn a second plurality of parameters of a second model that is different than the first model and using the second model for opportunities that pertain to the second segment., as disclosed by Scarborough to achieve the claimed invention.  As disclosed by Scarborough, the motivation for the combination would have been to support the need of providing a better manner of selecting employees and adapting to changes in measures of job effectiveness. (¶ 0008, 0053, 0097)


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flynn (US 2021/0073737 A1) – [abstract: The invention relates to a computer-implemented system and method for predicting job performance. applying a predictive model to the content to generate a score for each resume indicating a predicted level of job performance for each job applicant; and generating list of job applicants ordered according to the score.]
Kenthapadi (US 2017/0221005 A1) – [¶ 0079: The job posting value calculator 220 may determine the JPV using a function that takes as input a weighted number of applications received with respect to the job posting, a weighted number of views of the job posting, and a weighted number of impressions of the job posting in the on-line social network system. The job posting value calculator 220 may assign a greater weight to the number of applications received with respect to the job posting than to the number of views.]
Marcus (US 2016/0162779 A1) – [¶ 0097: To build a model, a server 112 (or for example, memory stored in computer 114) may receive and store historical data elements 108 e.g., on job description posted within a predetermined or selected period of time, e.g. the last 12 months, two years, etc. The historical data element 108 may include a set of job postings or descriptions and each of their response characteristics historically recorded from user devices 106. Response characteristics to data elements 108 such as a job posting may include 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629  
                                                                                                                                                                                                      /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629